DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external features…to receive an attachment mechanism…” in claims 10, 11, and 20, and “attachment mechanism to attach the charge holder to a structure to be cut” in claims 10, 11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Meddes et al.
In reference to claims 1 and 4, Sammons discloses a charge holder comprising: 
a first portion formed of a first material, the first portion having a longitudinally extending and longitudinally discontinuous internal feature integrally formed therein (figure 1, embodiment C or H, the lower portion of element 2 below element 3, but not including the inner chevron-shaped structure; figure 1, embodiment J, the lower portion of outer element 2 below element 3, i.e., the vertically extending, parallel sidewalls of outer element 2; figure 1, embodiment I, the lower, substantially vertical, parallel portions of the outer element 2; paragraphs 0101 and 10105, the first material being the polymer 
a second portion formed of a second material, the second portion extending from the first portion and defining a charge support channel (figure 1, embodiment C or H, the upper portion of element 2, above and to the sides of charge support channel 3; figure 1, embodiment J, the upper portion of outer element 2, above and to the sides of charge support channel 3; figure 1, embodiment I, the arcuate, upper portion of outer element 2 that joins the lower, substantially vertical, parallel portions of outer element 2; paragraphs 0101 and 10105, the second material being the polymer matrix), 
a continuous structure within the first portion and the second portion, the continuous structure extending longitudinally and continuous from a first end of the charge holder to a second end of the charge holder, the continuous structure having a cross-sectional geometry that substantially matches a cross-sectional geometry of the first portion and the second portion (figure 1, embodiment C or H, the inner chevron-shaped portion of element 2, which is positioned below element 3; figure 1, element J, the arcuate inner element 2; figure 1, embodiment I, the arcuate inner element 2; figure 1, embodiment J the chevron-shaped cross-sectional geometry of the continuous structure 
wherein the longitudinally extending and longitudinally discontinuous internal feature is formed from at least one third material, wherein at least one the third material is different from the first material (paragraphs 0101 and 0102, the longitudinally extending and longitudinally discontinuous internal feature being the metal particulates, i.e., each metal particulate, or collection of spaced particulates, constitutes a longitudinally extending and longitudinally discontinuous internal feature; each metal particulate constitutes material filling a cavity in the polymer matrix);
wherein the longitudinally extending and longitudinally discontinuous internal feature includes a void structure arranged within the geometric shaped defined by the fiber structure (paragraphs 0101 and 0102, the longitudinally extending and longitudinally discontinuous internal feature being the metal particulates, i.e., each metal particulate, or collection of spaced particulates, constitutes a longitudinally extending and longitudinally discontinuous internal feature; each metal particulate constitutes material filling a cavity, i.e., a hole, in the polymer matrix, and the collection cavities filled by metal particulates constitutes a void structure as claimed; claim 4 requires that the cavities of 
Thus, Sammons discloses the claimed invention, except for wherein the continuous structure is a fiber structure. It is noted that the continuous structure of Sammons is formed from as a polymer matrix loaded with metal particulates, as set forth above, in order to form a penetrating jet of molten material upon detonation of the explosive 3. Sammons does not explicitly disclose all of the possible types of metal particulates that may be used to effect a desired penetrating jet, but states that differently sized/distributed metal particles may be used for different operational needs (paragraph 102). Meddes teaches that it is known to form such metal particulates as metal fibers of a desired size, in order to achieve a high loading of metal particulates in a polymer matrix, e.g., 80% by volume; a high loading of metal particulates would provide a highly penetrative jet (paragraphs 10-13, 46, and 48). Thus, it would have been obvious to a person of ordinary skill in the art to form the metal particulates of Sammons as metal fibers of a desired size, in order to achieve a high loading of metal particulates in the polymer matrix, e.g., 80% by volume; a high loading of metal particulates would provide a highly penetrative jet for targets requiring such. It is noted that a polymer matrix loaded with metal fibers, e.g., 80% by volume metal fibers, reasonably constitutes a “fiber structure.”
In reference to claim 2, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1.

In reference to claim 4, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 5, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see figure 1, embodiment C, H, I, or J, the “floor” being the inner apex of the second portion).
In reference to claim 6, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1 (the subfeatures may  considered either one of the cavities, per se, or the particulates, per se).
In reference to claim 7, Sammons in view of Meddes makes obvious the claimed invention (figure 1, emb. C, H, I, or J, element 3).
In reference to claim 12, Sammons in view of Meddes makes obvious the claimed invention, as set forth above (the second portion is arranged to direct a blast out of the charge support channel, through the first portion, and then away from the first portion).
In reference to claim 13, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 14, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 15, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the reference to claim 1.

In reference to claims 17 and 18, Sammons in view of Meddes makes obvious the claimed invention, as set forth above in the references to claims 2 and 3.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Meddes and further in view of Smart et al. (2016/0169639). Sammons in view of Meddes makes obvious the claimed invention, including the formation of the first portion, second portion, and longitudinally extending and longitudinally discontinuous internal feature as a unitary body (Sammons, figure 1, emb. C, H, I, or J), but fails to explicitly disclose additive manufacturing. However, Smart teaches that it is known to using additive manufacturing to form the various components of a shaped charge, in order to provide a suitable manner for forming such components in a manufacturing environment (paragraph 24). Thus, it would have been obvious to a person of ordinary skill in the art to use an additive manufacturing process to form the charge holder made obvious by Sammons in view of Meddes (said charge holder also constituting a liner), in order to provide a suitable manner for forming said charge holder in a manufacturing environment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Meddes and further in view of Porter (2543057). Sammons in view of Meddes makes obvious the claimed invention except for an initiator as claimed. However, Porter teaches that it is known to provide a flexible, linear charge holder, like that of Sammons, with an initiator at one end thereof in order to provide a means for initiating an explosive .

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Meddes and further in view of Quick et al. (4649825). 
In reference to claims 10 and 20, the Sammons in view of Meddes makes obvious the claimed invention except for one or more external features as claimed. However, Quick teaches that it is known to provide a linear shaped charge, similar to that of Sammons, with an external feature in the form of a backing bracket arranged upon a first portion (back side) of the charge and being arranged to receive an attachment mechanism in the claimed manner (figure 1, external feature 22, attachment mechanism 26, structure 12), in order to provide a means for holding the charge against a target structure. Thus, it would have been obvious to a person of ordinary skill in the art to provide the linear shaped charge of Sammons with an external feature in the form of a backing bracket arranged upon a first portion of the charge and being arranged to receive an attachment mechanism in the claimed manner, in order to provide a means for holding the charge against a target structure.
In reference to claim 11, Sammons in view of Meddes and further in view of Quick makes obvious the claimed invention (Quick, element 12 constitutes a portion of a wall or launch vehicle or aircraft; claim 11 does not positively require any of the structures listed in the claim, and the linear shaped charge made obvious to Sammons .

Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive. Specifically, Applicant argues that Sammons in view of Meddes fails to make obvious the limitations reading “the fiber structure having a cross-sectional geometry that substantially matches a cross-sectional geometry of the first and second portions.” The examiner respectfully disagrees.
Looking at Sammons, figure 1, embodiment C or H, the inner chevron-shaped portion of element 2, which is positioned below element 3, corresponds to the claimed continuous fiber structure (the “fiber” limitation taught by Meddes, as set forth above). This continuous structure has a cross-sectional geometry that is chevron-shaped. Further, each of these embodiments has a first and second portion that collectively possess a cross-sectional geometry that is constituted by a chevron-shape, at an upper end, combined with two vertically-oriented, parallel sidewalls (of generally rectangular shape) depending from the chevron-shape. Thus, the cross-sectional geometry of the continuous structure is the same as the cross-sectional geometry of the first and second portions, collectively, with the exception of the sidewall portions. Likewise, Applicant’s illustrated first and second portions have a collective geometry that includes sidewalls 340 that are NOT matched by the geometry of the continuous fiber structure 332 (figure 3). Also, the cross-sectional geometry of continuous structure 332 doesn’t match other aspects of the cross-sectional geometry of first and second portions 326/328 (figure 3).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641